Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 1 of 35




        Exhibit A
       Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 2 of 35



Flowchart
COUNT 53




                                                                      USAO-BP-0032699
       Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 3 of 35



Flowchart
COUNT 54




                                                                      USAO-BP-0032700
       Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 4 of 35



Flowchart
COUNT 55




                                                                      USAO-BP-0032701
       Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 5 of 35



Flowchart
COUNT 56




                                                                      USAO-BP-0032702
       Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 6 of 35



Flowchart
COUNT 57




                                                                      USAO-BP-0032703
       Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 7 of 35



Flowchart
COUNT 58




                                                                      USAO-BP-0032704
       Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 8 of 35



Flowchart
COUNT 59




                                                                      USAO-BP-0032705
       Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 9 of 35



Flowchart
COUNT 60




                                                                      USAO-BP-0032706
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 10 of 35



Flowchart
COUNT 61




                                                                     USAO-BP-0032707
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 11 of 35



Flowchart
COUNT 62




                                                                     USAO-BP-0032708
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 12 of 35



Flowchart
COUNT 63




                                                                     USAO-BP-0032709
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 13 of 35



Flowchart
COUNT 64




                                                                     USAO-BP-0032710
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 14 of 35



Flowchart
COUNT 65




                                                                     USAO-BP-0032711
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 15 of 35



Flowchart
COUNT 66




                                                                     USAO-BP-0032712
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 16 of 35



Flowchart
COUNT 67




                                                                     USAO-BP-0032713
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 17 of 35



Flowchart
COUNT 68




                                                                     USAO-BP-0032714
        Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 18 of 35



  Flowchart
COUNTS 69-70




                                                                       USAO-BP-0032715
        Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 19 of 35



  Flowchart
COUNTS 71-77




                                                                       USAO-BP-0032716
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 20 of 35



Flowchart
COUNT 78




                                                                     USAO-BP-0032717
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 21 of 35



Flowchart
COUNT 79




                                                                     USAO-BP-0032718
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 22 of 35



Flowchart
COUNT 80




                                                                     USAO-BP-0032719
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 23 of 35



Flowchart
COUNT 81




                                                                     USAO-BP-0032720
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 24 of 35



Flowchart
COUNT 82




                                                                     USAO-BP-0032721
        Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 25 of 35



  Flowchart
COUNTS 83-84




                                                                       USAO-BP-0032722
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 26 of 35



Flowchart
COUNT 85




                                                                     USAO-BP-0032723
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 27 of 35



Flowchart
COUNT 86




                                                                     USAO-BP-0032724
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 28 of 35



Flowchart
COUNT 87




            12/31/2015 – 8/31/2016
                28 transactions
                39,249,211.37




                                                                     USAO-BP-0032725
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 29 of 35



Flowchart
COUNT 88




            12/31/2015 – 8/31/2016
                28 transactions
                39,249,211.37




                                                                     USAO-BP-0032726
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 30 of 35



Flowchart
COUNT 89




             12/31/2015 – 8/31/2016
                 28 transactions
                 39,249,211.37




                                                                     USAO-BP-0032727
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 31 of 35



Flowchart
COUNT 90




             12/31/2015 – 8/31/2016
                 28 transactions
                 39,249,211.37




                                                                     USAO-BP-0032728
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 32 of 35



Flowchart
COUNT 91




                12/31/2015 – 8/31/2016
                    28 transactions
                    39,249,211.37




                                                                     USAO-BP-0032729
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 33 of 35



Flowchart
COUNT 92




               12/31/2015 – 8/31/2016
                   28 transactions
                   39,249,211.37




                                                                     USAO-BP-0032730
      Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 34 of 35



Flowchart
COUNT 93




                     12/31/2015 – 8/31/2016
                         28 transactions
                         39,249,211.37




                                                                     USAO-BP-0032731
        Case 2:18-cr-00422-SMB Document 1223-1 Filed 08/19/21 Page 35 of 35



  Flowchart
COUNTS 94-100




                                                                       USAO-BP-0032732
